Title: To Thomas Jefferson from Meriwether Lewis, 27 April 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Sir,
                     
            Lancaster Aprile 27th. 1803.
          
          Mr. Joseph Ellicott, being about to visit the City of Washington I have taken the liberty of introducing him to your acquaintance—he is a brother of Mr. Andrew Ellicott, your old friend and acquaintance of this place; a judge, and resident of the western part of the State of New York—he is a good republican, and a man of good information and reputation.—
          
          I am with much respect Your Obt. & very Humble Sert.
          
            M. Lewis. 
          
        